Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/6/2021 was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 12-18 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Alliot et al. (3,199,911).  
RE claim 1, Alliot et al. (3,199,911) discloses a system (See Figs. 1-8) for connecting a lifting device to a load (52) to be lifted; the system comprising: a first connector member (10, 6) (See Exhibit A), the first connector member (6) comprising at least one pin or stud (17) (See Figs. 1 & 5); and a second connector member (18, 19, and 26), the second connector member comprising an indexer mechanism (See Fig. 1) defining a track (46, 46, 48, 49, and 50 of Fig. 5 and Fig. 1), the track comprising at least one track 
Exhibit A
      
    PNG
    media_image1.png
    326
    408
    media_image1.png
    Greyscale

RE claims 2-5, Alliot et al. (3,199,911) teaches the pin (17) is located on an inner surface of a body of the first connector member (see Figs 1 and 2), and the indexer mechanism is located on an outer surface of a body (18 and 19) of the second connector member. wherein the pin is movable along the track between a lock position and an unlock position (see Col. 4, lines 41-75) wherein the pin (17) is located in a load bearing slot of the track in the lock position and wherein the pin is capable of moveable out of the track via the at least one track opening and the first connector member and the second 
RE claim 12, Alliot et al. (3,199,911) also teaches a method of connecting a load (52) to a lifting device (4, 41) and lifting the load, the 60 method comprising: coupling or fitting a first connector member (10, 6) to the load (52) to be lifted (note that the first connector member 10 and 6 (See Col. 2, lines 31-48) is designed to lift a load (52) as shown in Fig. 2); the first connector member comprising at least one pin (17); coupling or fitting a second connector member to the lifting device (see Col. 2, lines 43-54), the second connector member comprising an indexer mechanism defining a track (See Figs. 1 & 5), the track comprising at least one track opening (see Fig. 5); inserting or moving into the at least one pin (17) into the track via the at least one track opening (see Col. 4, lines 41-75); and coupling or fitting at least one portion of the second connector member to at least one portion of the first connector member by moving the second connector member in a first series of longitudinal movements relative to the first connector member (see Col. 4, lines 41-75) to reversibly couple the first connector member and the second connector member by unwinding the lifting cable (4) (see Col. 5, lines 3-36). 
RE claim 13, Alliot et al. (3,199,911) shows coupling the at least one portion of the second connector member to the at least one portion of the first connector member comprises lowering the at least one portion of the second connector member into or around the at least one portion of the first connector member (See Col. 4, lines 41-75).
RE claims 14 and 15, Alliot et al. (3,199,911) also discloses decoupling the at least one portion of the first connector member and the at least one portion of the second connector member by moving the second connector member in a second series of longitudinal movements relative to the first connector member by unwinding the lifting cable (4) (see Col. 5, lines 3-36) and also provides decoupling the at least one portion of 
RE claims 16-18, Alliot et al. (3,199,911) shows the first series and the second series of longitudinal movements comprise a predetermined sequence of downward and upward longitudinal movements of the second connector member relative to the first connector member (See Col. 4, lines 41-75) or moving the second connector member in the first series of longitudinal movements to position the pin in a load bearing slot of the track (See Col. 4, lines 41-75) and the second connector member (18, 19, and 26) comprises a first section and a second section that are independently rotatable in a first state and are rotationally coupled in a second state (See Col. 4, lines 41-75). 
Allowable Subject Matter
Claims 6-11, 19, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Johnson ‘942, Bohne ‘388, and Roman ‘589 show a lifting system with grooves or camming slots.
Zorzenon ‘639 provides a pattern of slots to guide a latch.
Heppenstall ‘389 and Gellert ‘827 show a gripping device with links and grooves to lock and unlock to grip of release an object. 
Hollick ‘525 displays a pattern of slots and a pair of pins.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PAUL T CHIN/            Primary Examiner, Art Unit 3652